Citation Nr: 1702414	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, to include residuals of a third metatarsal fracture, prior to November 18, 2014 and entitlement to a rating in excess of 30 percent for bilateral pes planus, to include residuals of a third metatarsal fracture, since November 18, 2014.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity. 

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served in the U.S. Army from November 2002 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear before the Board in Washington, DC in February 2014.  However, the Veteran did not report to the hearing and has not provided an explanation for his absence.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R § 20.703 (2016).  

In a November 2014 rating decision, the Veteran's bilateral pes planus was assigned an increased rating of 30 percent effective November 18, 2014.  As the 30 percent disability rating is still less than the maximum available rating, and there remains a period of time during the appeal during which the rating was not in place, the issue remains on appeal.  See AB v. Brown 6 Vet. App. 35, 38 (1993). 

In March 2014 and October 2015, the Board remanded the issues on appeal for additional development.  The file has now been returned to the Board for further consideration.    

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral pes planus demonstrated objective evidence of marked deformity or characteristic callosities prior to November 18, 2014.

2.  Since November 18, 2014, the evidence of record does not show that the Veteran has pronounced symptoms of bilateral pes plan including marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances. 

3.  The evidence of record does not reflect that the flexion of the Veteran's left knee is limited to 45 degrees or his extension is limited to 10 degrees or more; however, the Veteran's functional loss equates to flexion limited to 30 degrees.

4.  The evidence of record does not reflect that the flexion of the Veteran's right knee is limited to 45 degrees or his extension is limited to 10 degrees or more; however, the Veteran's functional loss equates to flexion limited to 30 degrees.  

5.  The Veteran suffers from slight instability of the left knee.

6.  The Veteran suffers from slight instability of the right knee.


CONCLUSIONS OF LAW

1.  The Veteran does not meet the requirements for a disability rating in excess of 10 percent prior to November 18, 2014 for bilateral pes planus, to include residuals of a third metatarsal fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The Veteran does not meet the requirements for a disability rating in excess of 30 percent from November 18, 2014, for bilateral pes planus, to include residuals of a third metatarsal fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5276 (2016).

3.  The Veteran meets the requirements for an initial disability rating of 20 percent for a left knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5260, 5261 (2016).

4.  The Veteran meets the requirements for a separate rating of 10 percent for left knee instability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5257 (2016).

5.  The Veteran meets the requirements for an initial disability rating of 20 percent for a right knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DCs 5003, 5260, 5261 (2016).

6.  The Veteran meets the requirements for a separate rating of 10 percent for right knee instability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a January 2007 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided VA Examinations in January 2008 and in November 2014.

To comply with the Board's October 2015 remand directives, another VA examination was scheduled for February 2016.  The Veteran was provided notice of the place and time of the examination, but he failed to report.  His failure to report was noted in a July 2016 Supplemental Statement of the Case (SSOC). The Veteran has not alleged, nor does the record show, that he failed to receive notice of the examination.  In fact, an appointment notification letter was sent to the Veteran's residence and two voicemails were left. See VA 21-0820 Report of General Information.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655 (b).  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.   The Veteran's rating has been staged on this basis.

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which specifically addresses flat feet. The Veteran is currently assigned a 30 percent evaluation. 

Under DC 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  50 percent is the highest rating that can be assigned for bilateral pes planus.  

The Veteran's knee disabilities are rated under under Codes 5256 to 5263. Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation). 38 C.F.R. § 4.71a. 

Under Code 5261, limitation of knee extension warrants a 50 percent rating when limited to 45 degrees, 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Under Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Knee disabilities may also be rated under Code 5257 based on recurrent subluxation or lateral instability. Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a . 

Consideration of other diagnostic codes for rating knee disability (5256, 5259, 5262, 5263) is inappropriate in this case because the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum). 38 C.F.R. § 4.71a.  

IV.  Analysis

a. Bilateral Pes Planus

The Veteran is seeking an increased disability rating for his bilateral pes planus, to include residuals of a third metatarsal fracture.  The Veteran's disability is currently rated as 10 percent prior to November 18, 2013 and 30 percent disabling subsequently.  

The Veteran complains of continuous bilateral foot pain that limits his ability to stand or walk for long periods of time.  

The Veteran was provided a VA Examination where he reported continuous pain, stiffness, fatigability, and lack of endurance in his feet.  The examiner found no evidence of swelling, instability or weakness, and no marked deformities or callosities.  See January 2008 VA Examination.  Thus, in an April 2008 rating decision, the Veteran was granted a 10 percent rating for his bilateral foot disability, effective January 2007, the date of the initial claim. 

Later, the Veteran asserted that his condition had progressively worsened, so he was provided another VA Examination in November 2014 to assess his level of disability.  At his VA examination, the Veteran reported bilateral foot pain from the top of his feet to the heel that was continuously throbbing and sometimes sharp.  This pain limited his standing to about ten minutes and walking to about two blocks.  He also could not tolerate walking on uneven ground.  The Veteran attempted to use arch supports but they made his pain worse.  Upon physical examination, the examiner found that the Veteran had characteristic callouses and decreased longitudinal arch height on weight bearing on both feet.  She also found that the Veteran had pain on movement, weight-bearing, and non-weight bearing on both feet.  The examiner noted that the Veteran did not have marked pronation, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of his feet.  See November 2014 VA Examination.  

Due to the findings of characteristic callosities and pain on manipulation and use, marking an increase in the severity of the Veteran's condition, his disability rating was increased to the current 30 percent rating.  See November 2014 Rating Decision.  

The Veteran continues to assert that he should receive a higher rating for his bilateral foot disability.  VA Treatment records from September 2015 through February 2016 were submitted.  However, these records did not contain treatment for the Veteran's bilateral foot condition and therefore did not contain information regarding his current condition.  See VAMC Durham and VAMC Salem Treatment Records.   

In order to assess the Veteran's level of disability, he was scheduled for an additional examination in February 2016.  As previously discussed, the Veteran did not attend the examination, nor did he provide good cause for his absence.  Thus, the Board is left to review the evidence currently of record in determining whether the Veteran's disability rating should be increased.  

The Board notes that the RO assigned staged ratings to the Veteran's claim (10 percent disabling prior to November 2014 and 30 percent disabling since November 2014). Prior to November 18, 2014, the evidence of record did not reflect symptomatology commiserate with a rating above 10 percent for the Veteran's bilateral pes planus, to include marked deformities or callosities.  Thus, the Board finds that no change to this staged rating is warranted, as this is the earliest it can be factually ascertained that the criteria for a higher rating were met.  

The Board finds that the symptomatology associated with the Veteran's service-connected bilateral pes planus, to include residuals of a third metatarsal fracture most nearly approximates, at most, a 30 percent evaluation.  The pertinent evidence of record demonstrates that the service-connected bilateral foot disability is manifested by complaints of pain but without evidence of marked pronation, marked inward displacement, and without evidence of severe spasm of the tendo Achilles on manipulation.  The evidence of record does not rise to the level of equipoise to meet the pertinent symptomatology required for a 50 percent evaluation.  

After a thorough review of the evidence, both lay and medical, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for the service-connected bilateral pes planus.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107 (b).  


b. Knee Disabilities

The Veteran is seeking an increased disability rating for his left knee disability to include residuals of a medial femoral condyle stress fracture with varus deformity.  The Veteran's left knee disability is currently rated at 10 percent disabling.  He is also seeking an increased disability rating for his right knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease.  The Veteran's right knee disability is also rated at 10 percent disabling.  

The Veteran states that his bilateral knee pain is constant, with the left knee causing more pain than the right.  He contends that his left knee pain is a sharp, burning sensation that moves down his shin and a little above his knee.  His right knee pain feels like a twisted rubber band.  He experiences occasional, non-painful swelling in both knees.  The Veteran states that because of his knee disabilities he can only walk about two blocks and stand for about five minutes while constantly shifting his weight to be in a comfortable position.  

The Veteran was provided a VA Examination where he reported his bilateral knee pain which began while in service.  Since being medical boarded out of the military, he reported that he continued to have difficulty working jobs that were strenuous on his knees.  He stated that he could not stand for more than a few minutes or walk more than a quarter of a mile due to his bilateral knee pain.  Upon physical examination, the examiner found that the Veteran's left knee had mild crepitus with sub-patella tenderness.  The Veteran's flexion and extension of the left side were within the normal range; however, the Veteran did experience pain with active motion.  X-rays showed an old fracture of the left distal tibia or fibula.  The Veteran's right knee similarly had mild to moderate crepitus with movement with sub-patellar tenderness.  His right side flexion and extension were also within the normal range; however, the Veteran experienced pain on motion.  X-rays of the right knee showed mild degenerative disc disease.  The examiner diagnosed the Veteran with healed stress fractures of the bilateral femoral condyles and mild degenerative disc disease in the right knee.  See January 2008 VA Examination.  

A March 2008 bone scan confirmed the presence of mild osteoarthritis in the right knee and the suggestion of an old fracture of the left distal tibia or fibula.  See March 2008 Radiology Report. 

Each of the Veteran's knees was service-connected and each was rated at 10 percent disabling due to his painful limited motion.  See April 2008 Rating Decision.  

The Veteran disagreed with the percentages assigned to his knees.  VAMC Salem treatment records were submitted which showed the Veteran's orthopedic consult at that facility.  Upon physical examination, the Veteran was found to ambulate with a normal gait.  Both legs showed small, structured lower extremity bilaterally with prominent bony protuberances of the normal knees.  His patella was large in comparison to his femoral groove; however, alignment appeared to be essentially normal at Q angles.  There was some crepitation on patellofemoral join motion which was symptomatic.  There was some weakness of the quadriceps, specifically on the right compared to the left.  There was no instability of the collateral ligaments, no anterior or posterior instability, or meniscal signs with rotation.   The X-rays taken during the consult did not show any bony abnormalities or signs of arthritis.  The Veteran was diagnosed with bilateral patellofemoral syndrome, chronic that was thought to be secondary to plantar chrondromalacia.  He was instructed to do exercises to improve his knee pain.  See April 2008 VAMC Salem Treatment Record.  

In June 2008, he returned for a follow-up appointment.  He reported that he performed the recommended exercises early on, but had not continued.  He continued to experience knee pain, but had no swelling or lock pain.  The physician found that he had better definition of the vastus medialis of both knees, full extension, good strength, and no instability, joint effusion, or signs of internal derangement.  See June 2008 VAMC Salem Treatment Record. 

The Veteran provided a lay statement from his now ex-wife.  She wrote that she had known her husband for four years and he was always a very hard worker who never complained unless something was really bothering him.  She stated that he has cried in pain and has lain in bed all day due to this pain.  She stated that he could not go to parks or other venues that required a lot of walking due to the pain he would experience afterwards as his knees would turn purple and become inflamed.  She also indicated that his knees have given out on him and he has fallen.  See January 2009 Statement in Support of Claim. 

The Veteran submitted his own statement in support of rating increases for his knee conditions in August 2011.  He stated that he wears DonJoy braces on both knees.  See August 2011 Statement in Support of Claim.  

Full treatment records from VAMC Augusta, VAMC Salem, VAMC Durham, VAMC Omaha, and from VAMC Richmond were submitted for consideration.  The VAMC Augusta record is from the Veteran's 2003 post-service examination of the Veteran's knee condition and notes his history of bilateral medial femoral condyle stress fractures.  See June 2003 VAMC Augusta STR. The VAMC Salem and VAMC Omaha records do not show any evaluation of the Veteran's knees.  See VAMC Salem and VAMC Omaha Treatment Records.  The VAMC Durham physical therapy treatment records show that the therapist ordered him new DonJoy leg braces for ligamentous stability.   See November 2010 VAMC Durham Treatment Record.  The VAMC Richmond treatment records show that the Veteran reported bilateral knee pain during a primary care new patient evaluation in November 2011.  The physician noted that he wore DonJoy knee braces to his appointment and recommended that he continue to use them.  See November 2011 VAMC Richmond Treatment Record.   

The Veteran was scheduled for a VA examination of his knees in December 2011; however, he did not report for the examination. 

In compliance with the Board's March 2014 remand directives, the Veteran was provided a second VA Examination in November 2014.  The examiner reviewed the Veteran's medical records, took a medical history, and performed a physical examination.  The examiner tested the Veteran's range of motion on his left knee and found that his flexion was abnormal.  His flexion was 0 to 125 degrees instead of the full 0 to 140 degrees.  He experienced achy pain during flexion and there was evidence of pain during weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue that was described as achy pain in the patella area on flexion.  Similarly, the examiner then tested the Veteran's range of motion on his right knee and found flexion in his right knee was abnormal as well.  His flexion was 0 to 130 degrees.  He experienced achy pain during flexion and there was evidence of pain during weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue that was described as achy pain in the patella area on flexion.  The Veteran had full extension on both knees.  The examiner also found that the Veteran experienced pain, fatigue, and lack of endurance in both knees.  X-ray imaging showed degenerative arthritis in the Veteran's right knee.  The examiner noted that the Veteran's bilateral knee pain limits how far he can walk and how long he can stand.  She also noted that the Veteran should avoid squatting.  See November 2014 VA Examination.  

VAMC Salem treatment records from September 2015 through November 2015 were submitted for consideration, as were VAMC Durham treatment records from September 2015 through February 2016.  Neither set of records included any evaluation of the Veteran's knees.  

The Veteran was scheduled for a VA examination to take place in February 2016 in conjunction with the Board's October 2015 remand directives.  However, the Veteran did not attend the examination or provide good cause for his absence.  Thus, the Board is left to review the evidence currently of record in determining whether the Veteran's disability ratings should be increased.  

The Board finds that the symptomatology associated with the Veteran's service-connected left knee disability most nearly approximates, at most, a 20 percent evaluation, along with a separate 10 percent rating for instability.  The pertinent evidence of record shows that the Veteran has painful motion of the knee and some lateral instability is demonstrated by the use of a knee brace.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A higher evaluation of 20 percent for limitation of flexion of the knees unless the evidence shows a limitation of flexion from 16 to 30 degrees or a limitation of extension of between 15 and 19 degrees.  The evidence of record does not show that the Veteran's flexion or extension of the left knee satisfies any requirement necessary for a 20 percent disability rating.  However, with consideration of the functional effects and functional loss upon the Veteran's knee during flare-ups, the Board finds it equivalent to flexion limited to 30 degrees and thus a 20 percent evaluation.  

Similarly, the Board finds that the symptomatology associated with the Veteran's service-connected left knee disability most nearly approximates a 20 percent evaluation, with a separate 10 percent rating for instability.  The pertinent evidence of record shows that the Veteran has painful motion of the knee and some lateral instability is demonstrated by the use of a knee brace.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied.  A higher evaluation of 20 percent for limitation of flexion of the knees unless the evidence shows a limitation of flexion from 16 to 30 degrees or a limitation of extension of between 15 and 19 degrees.  The evidence of record does not show that the Veteran's flexion or extension of the right knee satisfies any requirement necessary for a 20 percent disability rating.  However, with consideration of the functional effects and functional loss upon the Veteran's knee during flare-ups, the Board finds it equivalent to flexion limited to 30 degrees and thus a 20 percent evaluation.


c. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable. 38 C.F.R. § 3.321 (b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The extraschedular determination must follow a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.   If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. 111.

In the present case, the Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for effects, such as functional loss, of his bilateral pes planus and bilateral knee disabilities in all spheres of his daily life, including at work and at home.  As shown above, the Veteran's knee and foot disabilities are primarily productive of pain and inflammation, with issues standing for long periods of time and walking long distance.  Notably, these signs and symptoms as discussed above, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, Mitchell, supra.  Since the Veteran's disabilities are contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In summary, the Veteran's disability picture is not shown to be exceptional or unusual. Therefore, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321.








ORDER

A rating in excess of 10 percent for bilateral pes planus, to include residuals of a third metatarsal fracture, prior to November 18, 2014, is denied. 

A rating in excess of 30 percent for bilateral pes planus, to include residuals of a third metatarsal fracture, since November 18, 2014, is denied.

An initial rating of 20 percent for a left knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity, is granted. 

A separate 10 percent rating for left knee instability is granted.  

An initial rating of 20 percent for a right knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease, is granted.

A separate 10 percent rating for right knee instability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


